—In an action to recover mortgage proceeds, the plaintiffs appeal from a judgment of the Supreme Court, Westchester County (Nicolai, J.), entered July 26, 1991, which dismissed their amended complaint. The plaintiffs’ notice of appeal from the order entered July 17, 1991, is deemed a premature notice of appeal from the judgment (CPLR 5520 [c]).
Ordered that the judgment is affirmed, with costs.
*330Since the plaintiffs’ current claim arises out of the same transaction and factual grouping which existed in prior proceedings, this action is barred by the doctrine of res judicata (see, Smith v Russell Sage Coll., 54 NY2d 185). Bracken, J. P., Balletta, Eiber, O’Brien and Pizzuto, JJ., concur.